Case 2:20-cv-05210-JFW-E Document 23 Filed 08/03/20 Page 1 of 1 Page ID #:404



 1

 2

 3                                                                              JS-6
 4

 5

 6

 7                 UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 8

 9
     MIHALY HARISIS, on behalf of himself          CASE NO. 2:20-cv-05210 JFW (Ex)
     and other similarly-situated employees,
10                                                 CLASS ACTION
11                 Plaintiff,                      ORDER ON STIPULATION TO
                                                   DISMISS CLASS ACTION
12         vs.
                                                   CLAIMS AND REMAND TO
13 STARBUCKS CORPORATION, a                        STATE COURT
14
     Washington Corporation,

15
                   Defendants.
           The Court having considered the Stipulation to Dismiss Class Action Claims
16
     and Remand to State Court between Plaintiff Mihaly Harisis and Defendant
17
     Starbucks Corporation by and through their respective counsel, hereby ORDERS
18
     as follows:
19
           1.      The class claims herein are dismissed without prejudice.
20
           2.      This matter is remanded to the Los Angeles Superior Court.
21
           3.      Each party shall bear its own attorneys’ fees and costs with respect to
22
                   the removal and subsequent remand of this Action pursuant to the
23
                   stipulation and this order.
24

25 PURSUANT TO STIPULATION, IT IS SO ORDERED.

26
     Date: August 3, 2020                          HON. JOHN F. WALTER
27
                                                   United States District Court Judge
28
